DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TOR SKRODER,
                                Appellant,

                                    v.

           GUILLERMO TEJADA and GUSTAVO LORENZO,
                         Appellees.

                              No. 4D18-2680

                               [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joseph Murphy, Senior Judge; L.T. Case Nos. DVCE 18-
1813 (59) and DVCE 18-1096 (63).

   Thomas Regnier of Tom Regnier Appeals, P.A., Sunrise, for appellant.

   Andrew J. Mayts, Jr. of Gray Robinson, P.A., Tampa; Eric T.
Schwartzreich of Schwartzreich & Associates, P.A., Fort Lauderdale; and
Jason Kaufman of Kaufman Legal Group, P.A., Fort Lauderdale, for
appellees.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.